United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan S. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-742
Issued: August 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 23, 2007 appellant filed a timely appeal from the December 18, 2006 merit
decision of the Office of Workers’ Compensation Programs concerning her schedule award.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
schedule award issue.
ISSUE
The issue is whether appellant has established entitlement to a schedule award.
FACTUAL HISTORY
This case has previously been before the Board. In a decision dated January 28, 2005,
the Board affirmed Office decisions dated February 26 and July 8, 2004 finding that appellant
did not meet her burden of proof to establish entitlement to a schedule award due to her accepted
condition of displacement of thoracic disc superimposed over preexisting degenerative disc
disease.1 The Board found that there was no evidence that appellant had an impairment of her
1

Docket No. 04-1998 (issued January 28, 2005).

upper or lower extremities due to her accepted condition and that the Office properly denied her
request for reconsideration. The findings of fact and conclusions of law as set forth in the
Board’s prior decision are hereby incorporated by reference.
In a letter dated December 13, 2005, appellant requested reconsideration of the
disallowance of her schedule award claim. In support of her request, she submitted an April 27,
2005 report from Dr. Timothy Morely, an osteopath.
By letter dated February 23, 2006, the Office referred appellant to Dr. Sheldon Kaffen, a
Board-certified orthopedic surgeon, for a second opinion examination. Under the American
Medical Association, Guides to the Evaluation of Permanent Impairment, Dr. Kaffen found that
appellant had a zero percent impairment of the bilateral upper extremities and the bilateral lower
extremities.
The Office determined that a conflict in medical evidence was created between the
opinions of Dr. Morley and Dr. Kaffen with respect to whether a permanent impairment existed.
It referred appellant to Dr. Loretta Peterson, Board-certified in physical medicine and
rehabilitation, for an impartial evaluation.2 In a July 17, 2006 report, Dr. Peterson reviewed the
factual and medical background and noted appellant’s complaints. She found that appellant had
asymmetric loss of range of motion based on the diagnostic-related estimate (DRE) thoracic
Category II. Dr. Peterson subsequently opined, based on Table 15-4, page 389 of the A.M.A.,
Guides, that appellant had a five percent impairment of the whole person. She reported that
appellant reached maximum medical improvement, but then noted that “maximum medical
improvement would have occurred only upon completion of therapy.” Dr. Peterson additionally
advised that the accepted condition was still active and disabling and provided a Form OWCP-5
report noting appellant’s restrictions.
In an August 23, 2006 report, an Office medical adviser reviewed Dr. Peterson’s report
and stated that he was unable to provide the requested permanent partial impairment rating “due
to inaccurate information.” The Office medical adviser noted that Dr. Peterson reported an
impairment of the spine using DRE thoracic Category II, which is unacceptable to the Office,
and did not provide any of the requested information pertaining to upper extremity impairments
or the date of maximum medical improvement.
In a September 13, 2006 letter, the Office requested that Dr. Peterson provide a
supplemental report consistent with the A.M.A., Guides for the accepted displacement of
thoracic disc superimposed over preexisting degenerative disc disease. In a September 19, 2006
report, Dr. Peterson opined that appellant had a five percent whole person impairment. Under
Table 15-10, page 411 and Table 15-11, page 414 of the A.M.A., Guides, she advised a left
rotation of the thoracic spine of 10 degrees equaled a 2 percent impairment of the whole person;
a right rotation of the thoracic spine of 10 degrees equaled a 2 percent impairment of the whole
person; and flexion of 30 degrees equaled a 1 percent impairment of the whole person.

2

Dr. Peterson was provided with the medical record, a statement of accepted facts and a set of questions
regarding appellant’s permanent impairment.

2

Dr. Peterson stated that maximum medical improvement would not occur until the completion of
appellant’s physical therapy.
Because Dr. Peterson did not provide medical documentation which corresponded to the
information the Office medical adviser requested, an Office claims examiner called the Cleval
Evaluation Center where Dr. Peterson works on October 18, 2006 and spoke to “Ellen.” In an
October 25, 2006 report of the October 18, 2006 telephone conversation, the claims examiner
noted that Dr. Peterson’s report did not address what the Office had requested in its clarification
request and that it were looking for a follow-up to what their Office medical adviser had outlined
in his report in order to assess a permanent partial impairment. The claims examiner went over
in detail what was needed to assess a permanent partial impairment. Ellen stated that she would
see Dr. Peterson that night and would ask whether Dr. Peterson would be able to provide the
proper information to make a permanent impairment determination. On October 26, 2006 the
claims examiner placed a follow-up call with Ellen at the Cleval Evaluation Center and inquired
whether Dr. Peterson was able to provide the necessary information so that the Office could
calculate a permanent partial impairment. On November 1, 2006 Ellen from the Cleval
Evaluation Center called the Office and advised that Dr. Peterson would be able to provide the
figures the Office medical adviser was looking for and a report would be provided soon. No new
written requests for information were sent to Dr. Peterson.
In an October 21, 2006 report, Dr. Peterson advised that there was no impairment to
range of motion of the upper and lower extremities and cited to various tables within the A.M.A.,
Guides. She additionally advised that there was normal sensation and normal muscle power in
the bilateral upper and lower extremities.
In a November 24, 2006 report, the Office medical adviser indicated that the date of
maximum medical improvement was unknown and opined that appellant had a zero percent
impairment in both her upper and lower extremities based on Dr. Peterson’s October 21, 2006
medical report. He indicated that Dr. Peterson reported that appellant had a full range of motion
of the joints of both upper extremities and normal sensation and normal muscle power of her
bilateral upper extremities, which would result in a zero percent permanent impairment. The
medical adviser indicated that Dr. Peterson also reported that appellant has normal range of
motion and normal sensation and muscle power in both lower extremities, which results in a zero
percent impairment of the lower extremities.
By decision dated December 18, 2006, the Office affirmed its earlier decision that
appellant had no permanent partial impairment to either her upper or lower extremities as a result
of her accepted work-related condition.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 sets forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. However,
3

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

4

20 C.F.R. § 10.404.

3

neither the Act nor the regulations specify the manner in which the percentage of impairment
shall be determined. For consistent results and to ensure equal justice for all claimants, the
Office adopted the A.M.A., Guides as a standard for determining the percentage of impairment
and the Board has concurred in such adoption.5
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulation.6 As neither the Act, nor its regulations provide for
the payment of a schedule award for the permanent loss of use, of the back or the body as a
whole, no claimant is entitled to such a schedule award.7 The Board notes that section
8109(19) specifically excludes the back from the definition of organ.8 However, a claimant may
be entitled to a schedule award for permanent impairment to an upper or lower extremity even
though the cause of the impairment originated in the neck, shoulders or spine.9
Section 8123(a) of the Act10 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12
In a situation where the Office secures a report from an impartial medical specialist for
the purpose of resolving a conflict in the medical evidence and the opinion from such specialist
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the specialist for the purpose of correcting the defect in the original opinion.13 The
Office’s procedures direct: “If clarification or additional information is needed, the claims
examiner will write to the specialist to obtain it. Under no circumstances ... should the [claims
examiner] telephone the specialist for elaboration of the report as information obtained ... cannot
be considered probative medical evidence and bias may be inferred as a result.”14 These
5

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

6

See Richard R. Lemay, 56 ECAB ___ (Docket No. 04-1652, issued February 16, 2005); see also Thomas J.
Engelhart, 50 ECAB 319 (1999).
7

5 U.S.C. § 8107; see also Richard R. Lemay, supra note 6.

8

Id. at § 8109(19).

9

See Richard R. Lemay and Thomas J. Engelhart, supra note 6.

10

5 U.S.C. §§ 8101-8193.

11

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

12

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

13

Phillip H. Conte, 56 ECAB ___ (Docket No. 04-1524, issued December 22, 2004); Guiseppe Aversa, 55 ECAB
164, 168 (2003).
14

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examination, 3.500.5(b)(2) (October 1995).

4

procedures also require the exclusion of an impartial medical examiner’s report where the report
“is obtained through telephone contact or submitted as a result of such contact.”15
Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from a physician is obtained.16
ANALYSIS
The Office accepted appellant’s claim for a displacement of thoracic disc, superimposed
over preexisting degenerative disc disease. With respect to whether appellant had an impairment
due to her accepted work-related condition, the Office found that a conflict in medical opinion
arose between Dr. Morley, appellant’s physician, and Dr. Kaffer, who provided a second opinion
evaluation for the Office. The Office properly referred appellant to Dr. Peterson for an impartial
evaluation as to the extent of impairment to either or both of appellant’s extremities.
In her July 17, 2006 report, Dr. Peterson reviewed the history of injury, appellant’s
complaints and the medical record and conducted a thorough physical examination and provided
detailed findings. Dr. Peterson, however, in her July 17, 2006 report and clarification report of
September 19, 2006, did not properly rate appellant’s impairment under the A.M.A., Guides.17
As Dr. Peterson’s impairment ratings were not appropriate for a schedule award determination
under the Act, the Office attempted to secure a supplemental report from Dr. Peterson to correct
the defects in her reports.18 However, the Board finds that the October 21, 2006 report of
Dr. Peterson was improperly obtained and must be excluded from the record.
Dr. Peterson’s October 21, 2006 report was apparently submitted in response to an
October 18, 2006 telephone conversation between the Office claims examiner and Dr. Peterson’s
office. In the October 25, 2006 report of the October 18, 2006 telephone conversation, the
claims examiner noted that Dr. Peterson’s earlier report did not address the information the
Office had requested in its clarification request. The claims examiner explained what
information it needed to assess a permanent partial impairment and requested that Dr. Peterson
provide such information. In the October 26, 2006 report of the telephone conversation, the
claims examiner inquired whether Dr. Peterson would be able to provide the requested
information.

15

Id. at 3.500.6(c).

16

See Thomas J. Fragale, 55 ECAB 619 (2004). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Evaluation of Schedule Awards, Chapter 2.808.6(d) (August 2002).
17

In her July 17 and September 19, 2006 reports, Dr. Peterson provided an impairment rating based on findings
of the thoracic spine. To be entitled to a schedule award, there must be a permanent impairment to a scheduled
member of the body. Neither the Act nor its regulations provide for a schedule award for impairment to the back or
to the body as a whole. The back is specifically excluded from the definition of organ under the Act. See
Richard R. Lemay, supra note 6. Dr. Peterson’s reference to the thoracic spine in her July 17 and September 19,
2006 reports, rather than the extremities, is not appropriate for a schedule award determination under the Act.
18

Phillip H. Conte, supra note 13.

5

In Carlton Owens,19 the Board held that oral communications or conversations between
the Office and the impartial medical examiner on disputed issues should not occur, as it
undermines the appearance of impartiality that is crucial to a referee opinion. In Edward E.
Wright,20 the Board applied the principles in Owens to a situation where the communication was
with the physician’s office personnel. Similarly, in George A. Johnson,21 the Board found that a
telephone conversation between an Office claims examiner and an impartial medical examiner’s
office regarding the disputed issue raised an appearance of impropriety such that this report was
considered to be improperly obtained. The Board directed that the report in question in Johnson
be excluded from the record.
The Board finds that the Office’s October 18, 2006 telephone conversation with
Dr. Peterson’s office raises an appearance of impropriety as a prohibited communication
regarding the disputed issue of whether appellant has established entitlement to a schedule
award. Specifically, the Office’s discussion of what information Dr. Peterson’s report should
contain undermines the appearance of impartiality on the disputed issue.22
Consequently, the supplemental medical report dated October 21, 2006 was improperly
obtained and must be excluded from the case record.23 Because the conflict in medical opinion
remains, the Office should refer appellant to an appropriate impartial medical examiner not
previously associated with this case for resolution of the conflict of the issue of whether
appellant has impairment of her extremities due to her accepted work-related condition. After
such further development as is necessary, the Office shall issue a de novo decision.
CONCLUSION
The case is not in posture for decision due to an unresolved conflict in the medical
opinion.

19

36 ECAB 608, 616 (1985).

20

41 ECAB 1017 (1990).

21

43 ECAB 712 (1992).

22

Carol E. Swiggins, 47 ECAB 667 (1996).

23

George A. Johnson, supra note 21.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2006 is set aside and the case remanded for further
action consistent with this opinion.
Issued: August 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

